Citation Nr: 0622200	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-36 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for service-connected residuals, right hernia repair. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.  His report of separation from the armed 
forces also indicates 3 years and six months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  February 2003 rating decision of 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's service-connected residuals, right inguinal 
hernia repair is manifested by a postoperative, non-tender, 7 
cm. scar with a 2 cm. reducible bulge; the veteran does not 
wear a truss or belt for support.

2.  Diabetes mellitus was neither incurred in, nor aggravated 
by, active military service, nor was such condition 
manifested to a compensable degree within one year following 
service.

3.  The record contains no evidence of a current back 
condition.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals, right inguinal hernia repair have not 
been met.  38 U.S.C.A. § 1155 (West 2002) 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338 (2005).

2.  The criteria for the establishment of service connection 
for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).
3.  The criteria for the establishment of service connection 
for a back condition are not met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letter dated in December 2002, the RO apprised the veteran 
of the evidence required for an increased evaluation for a 
service-connected hernia condition and for establishing 
service connection for diabetes and for a back condition and 
advised the veteran of the allocation of responsibility for 
obtaining such evidence.  Subsequent to the VA's advisement 
to the veteran of what evidence would substantiate these 
claims, the allocation of responsibility for obtaining such 
evidence, and advising the veteran that he should submit all 
relevant evidence, de novo review of the claims was 
accomplished in August 2004, and a Statement of the Case 
("SOC") was issued.

The rating decision on appeal and the August 2004 SOC 
provided the veteran with specific information as to why the 
claim was being denied and of the evidence that was lacking.  
The August 2004 SOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records, service medical records (SMRs), and VA medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran authorized and the VA obtained all 
relevant medical records.  The treatment records were 
received and reviewed through April 2003.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA digestive 
conditions examination was completed in January 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.




Analyses of the Claims

Increased Disability Claim - Right Hernia Repair

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over current medical findings.  Where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected residuals, right inguinal 
hernia repair is currently evaluated as 10 percent disabling.  
According to 38 C.F.R. Part 4, DC 7338 (2005), a 10 percent 
disability is warranted where the hernia is postoperatively 
recurrent, readily reducible, and well supported by truss or 
belt.  The next highest rating, 30 percent, is warranted 
where the hernia is small, postoperatively recurrent, or 
unoperated irremediable, not well supported by truss, or not 
readily reducible.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The record shows that at a January 2003 VA digestive 
conditions, miscellaneous examination, the examiner observed 
a postoperative, non-tender, 7 cm. scar with a 2 cm. 
reducible bulge.  The examiner concluded that the veteran's 
right inguinal hernia was recurrent.  The veteran reported 
that he did not wear a belt or truss for support. 
Here, the criteria for a 30 percent disability rating for 
residuals, right inguinal hernia repair are not met because 
the January 2003 VA examination documented that the veteran's 
recurrent right inguinal hernia was reducible.  Accordingly, 
a disability rating in excess of 10 percent for residuals, 
right inguinal hernia repair is denied.


Service Connection Claims

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, if certain chronic diseases, such as diabetes 
mellitus, become manifest to a compensable degree within one 
year of separation from service, such diseases are presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Service connection for diabetes mellitus:  

The veteran contends that during a 1972 physical examination, 
a Naval medical corpsman told him that he had high blood 
sugar.  However, the veteran reports that he was advised by 
the corpsman to be unconcerned, and his diabetes mellitus 
went undetected during his active military service.

SMRs lend no support to the veteran's contention.  To the 
contrary, SMRs indicate that numerous urinalyses performed 
during the veteran's active service-in May 1972 (entrance 
physical examination), June 1972 (nuclear submarine physical 
examination), June 1973, September 1975, October 1975, 
November 1975 (re-enlistment physical examination), and 
August 1979 (discharge physical examination)-were all 
negative for protein or sugar.  Because the medical evidence 
of record shows no in service incurrence of diabetes 
mellitus, direct service connection for diabetes mellitus is 
denied.

There is also no competent medical evidence of record 
indicating that the disorder was incurred in, or as a result 
of active military service.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a). 

As for presumptive service connection for diabetes mellitus, 
the record shows that the veteran was first diagnosed with 
diabetes mellitus in May 1999, or about 20 years after he 
left active military service.  Because the record does not 
show that the veteran incurred diabetes mellitus within the 
required one-year post-active service period required to 
establish presumptive service connection, presumptive service 
connection for diabetes mellitus is denied.

The veteran's claim for entitlement to service connection for 
diabetes mellitus is therefore denied.



Service connection for back condition:

The veteran argues that he sustained a back disorder as a 
result of active military service.  However, because the 
record contains no evidence of a current back condition, a 
grant of service connection is not appropriate.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)  (holding that absent 
proof of a present disability, there can be no valid claim).  

The veteran's SMRS indicate that in December 1974 and in 
April 1978, he had episodes of back pain, caused by a strain 
and a sprain, respectively.  He was treated by use of an 
anti-inflammatory medication and heat applications.  Apart 
from these episodes, however, the balance of the veteran's 
SMRS do not reflect a continuing back disorder.  His pre-
separation medical examination dated in August 1979 indicates 
that his spine was "normal" on clinical evaluation.  

These records were generated with a view towards ascertaining 
the veteran's then-state of physical fitness, and are 
therefore highly probative.  In sum, they indicate that at 
the time of the veteran's separation from active service, he 
had no continuing back disorder.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

There is also no other evidence indicating that the veteran 
has a back disorder, apart from what is reflected in the 
service medical record.  Accordingly, the claim is denied.  


ORDER

A disability rating in excess of 10 percent for residuals, 
right inguinal hernia repair is denied.

Service connection for diabetes mellitus is denied.

Service connection for back disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


